Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 
Response to Amendment
Applicant's reply of 02/20/2022 has been entered. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 20 – 23, and 26,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, as amended, recites: “the handheld device of a showing agent generating showing data when in communication with an electronic key box of the subject property via a short distance wireless communication standard to unlock the key box at the subject property….”  This language makes it appear that the handheld device generates showing data for the purpose of unlock[ing] the key box.  The Examiner is questioning how does generating showing data result in or have the effect to unlock the keybox?  Further, does this method have a single step to generate data or is there an additional step of unlocking the key box?  Therefore, this claimed limitation reads as indefinite. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 14, 20 – 24, and 26, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following guidance of the 2019 PEG, the Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of determining interest in a real estate subject property by analyzing data and feedback of other properties. These actions describe the social activities of viewing real estate properties, accompanied by an agent. This can be described as managing personal behavior or relationships or interactions between people. This is a certain method of organizing human activity, and thus, an abstract idea. Furthermore, the claimed steps can be described as observations, evaluations, judgments, and opinions. These concepts can be performed in the human mind, and are therefore a mental process grouping of  abstract idea.

Claim 1, which is illustrative of claim 14, defines the abstract idea by the elements of:
A method for determining competitive interest in a subject property, comprising: receiving data regarding a subject property of a showing agent, unlock the key box at the subject property; 
determining a set of buyers based on the data regarding the subject property; determining a number of comparable properties based on the data regarding the subject property; 
classifying the set of buyers by classifying at least a portion of the set of buyers as interested buyers, the interested buyers are buyers who have viewed the subject property in a real estate application, classifying at least a portion of the interested buyers as serious buyers, wherein the serious buyers are buyers who have attended a showing of any property in a listing database of a listing recommendation server accessible through a real estate application, and classifying at least a portion of the serious buyers as competitive buyers, wherein the competitive buyers are buyers who have attended a showing of the subject property; 
determining an output that compares a competitive interest in the subject property based on the set of buyers and the number of comparable properties, wherein the output that compares the competitive interest in the subject property also includes comparing a feedback rating on the subject property and an average feedback rating on the number of comparable properties;
communicating the output to the showing agent to rank the subject property against the number of comparable properties, the output comprises graphically displaying feedback rating derived from the competitive buyers' ratings for the subject property as compared to the average feedback rating for the number of comparable properties; 
authorizing a buyer to have access to the output by the showing agent through input of identification information for the buyer by the showing agent; and,
communicating the output to the buyer by the showing agent, wherein the output further includes a ratio of the number of comparative properties to competitive buyers.
These claims describe human actions and interactions used when assessing interest in a real estate property utilizing feedback of others regarding a subject and comparable properties, based on how many visits occurred to certain properties. The Examiner notes that the first action by any agent upon showing or visiting a property would be to unlock the property for access, thus, initiating the interaction.  Furthermore, feedback and evaluating the number of visits and the providing and review of feedback can both be described as observations, evaluations, judgments, and opinions, which can be performed in the human mind. As such, the claims recite the abstract ideas identified above.  

For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
an electronic key server in communication with a multiple of electronic key boxes via a handheld device, in communication with an electronic key box of the subject property via a short distance wireless communication standard, the electronic key server comprises a database that stores the showing data associated with the multiple of electronic key boxes;
a competitive interest application on the handheld device;
a buyer server hosting a buyer application program interface;
a buyer storage system in communication with the buyer server and the electronic key server, the buyer storage system including a database that stores buyer feedback;
a listing recommendation server hosting an analytics software application.
These additional elements simply instruct one to practice the abstract idea of  determining interest in a real estate subject property by analyzing data and feedback of other properties utilizing servers, storage systems, and a handheld device running an app, all operating via a short distance wireless communication standard, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using devices recited at a high level of generality to perform the steps that define the abstract ideas. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 20, 21, and 22, contain limitations that are further recitations to the same abstract idea found in claims 1. Communicating with other buyers and agents is the basic interaction necessary in the real estate procurement process. Interactions with an agent can be described as a long-practiced relationship. Feedback for a comparable property and any interest in that property are inherent facets of the evaluations, judgments, and opinions made when determining other buyer’s level of interest in a property and are considered to be part of the mental process. The historical data or period of time limitations described are just more parsing (evaluating) of the data described above. These claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 23 and 24 contain limitations that are further recitations to the same abstract idea found in claims 1 and 14. They are merely refinement of the format used to present this data for others to review.  These claims also do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claim 26 contains further contain further embellishments to the same abstract idea found in claim 1. This recitation is simply linking the claims to computer implementation as it describes “communication with an electronic keybox via a short distance communication standard” and is not sufficient to provide for integration into a practical application and/or significantly more because it does no more than merely invoke computers or machinery as a tool to perform an existing process. See MPEP 2106.05(f).

Therefore, for the reasons cited above, claims 1, 14, 20 – 24, and 26, are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. Applicant’s argument, begins on page 8, discussing 35 U.S.C. § 101, and the prior rejection of claims 1, 14, 20 – 24, and 26. Examiner respectfully disagrees with Applicant, and based on the reasoning below, concludes that the amended claims recite an abstract idea and are not integrated into a practical application.

As explained in the 2019 PEG, and referenced by the Applicant, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”  These considerations are set forth in the 2019 PEG, MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h).  As also explained in the 2019 PEG, the Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. 
Applicant references Example 45 of the guidance and analogizes the instant application to Example 45, particularly claim 2 of Example 45. See page 9 of Remarks.  This argument is not persuasive.  First, claim 2 of the Example, is dependent to its claim 1 and therefore, inherits the abstract ideas of that claim 1.  The Examiner notes that claim 1 was ineligible.  Second, the Examiner has reviewed the instant independent claims 1 (and 14) and, as detailed above, identified the elements that recite or describe the abstract ideas (of determining interest in a real estate subject property by analyzing data and feedback of other properties).  Analysis must next proceed to Step 2A, Prong Two.  
 For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements (subject matter) of the claims describe and instruct one to practice the abstract idea utilizing servers, electronic key boxes, and a handheld device running the app, all operating via a short distance wireless communication standard, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.  

Applicant next argues, on page 10, that claim 1 recites numerous aspects of a practical application; “Notably, the claimed system and method controls communication to the buyer via the competitive interest application by the showing agent.” These arguments are not persuasive based on the following reasoning.  The Examiner has read the claim limitations, alone and in combination, and determined they recite sharing of feedback via devices.  The feedback is based on the evaluations and opinions of other buyers (who may be classified as claimed); this however, is the abstract idea of social interactions as well as a mental process.  These abstract ideas are performed by applying the abstract ideas using a computer (the devices noted above) as tools. 
Applicant has added either more abstract idea elements into the amended claims; showing data, a number of comparable properties, and classifying the buyers; or added more computer implementation; wireless communication, and unlocking the keybox.  Focus is therefore on these additional elements (the devices) to see if they provide for integration into a practical application as argued by Applicant.  The Examiner maintains that these electronic keyboxes perform their ordinary function when they accessed at a property and they are further inherently operated within an MLS system, as alluded to by Applicant.  See Specification at [0034].  Therefore, they are operating in their ordinary capacity and cannot provide for integration into a practical application as required under  MPEP § 2106.04(d).  
Further arguments about the output communicated are not persuasive.  See page 10.  Communicating the output of feedback is mainly a claim to a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” See, e.g., Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016).  This is an example of a claim that recites a mental process as discussed above.  Furthermore, these limitations are merely refinements of the visual format used to present this data for others to review; i.e., they are related to the abstract idea of the feedback, and do not provide for integration into a practical application.  

Applicant’s arguments as to amended claim 14 are not persuasive based on similar reasoning for amended claim 1, above.  Applicant has added more abstract idea elements (number of properties, buyers, and comparisons) which can only be read in combination with the additional elements.  The additional elements simply instruct one to practice the abstract idea of  determining interest in a real estate subject property by analyzing data and feedback of other properties utilizing servers, electronic key boxes, and a handheld device running the app, all operating via a short distance wireless communication standard, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

Applicant’s final argument adds more statements about the addition to these claims by the electronic keyboxes.  Applicant cites Diamond v. Diehr as an analogous reference.  The Examiner respectfully finds these arguments not persuasive.  First, as detailed above, the electronic keyboxes perform their ordinary function when they used to access a property and they are further inherently operated within an MLS system, as alluded to by Applicant.  See Specification at [0034].  Therefore, they are operating in their ordinary capacity and cannot provide for integration into a practical application as required under  MPEP § 2106.04(d).  Second, as explained at MPEP 2106.05(a)(II), the improvement in Diehr was to a raw product, in that it transformed rubber from raw condition to a finished product.  This analogy is not persuasive in the instant application because Applicant is arguing an improvement to a determination of buyers.  An improvement to the feedback received is an improvement to the abstract idea of feedback,  it is not an improvement to technology, as was found in Diehr.  
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687